

116 S3840 IS: Food Supply Protection Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3840IN THE SENATE OF THE UNITED STATESMay 21, 2020Ms. Stabenow (for herself, Mr. Leahy, Mr. Brown, Ms. Klobuchar, Mr. Bennet, Mrs. Gillibrand, Mr. Casey, Ms. Smith, Mr. Durbin, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo protect the continuity of the food supply chain of the United States in response to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Food Supply Protection Act of 2020.2.DefinitionsIn this Act:(1)COVID–19 emergencyThe term COVID–19 emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19. (2)Donation periodThe term donation period means the period—(A)beginning on January 31, 2020; and (B)ending on the later of—(i)December 31, 2020; and (ii)a date after December 31, 2020, if there are remaining food surpluses relating to the COVID–19 emergency, as determined by the Secretary. (3)SecretaryThe term Secretary means the Secretary of Agriculture.3.Infrastructure grants to nonprofit feeding organizations(a)PurposesThe purposes of this section are—(1)to reduce food waste by supporting the distribution of perishable food that would otherwise go to waste or be left unharvested;(2)to provide food and meals to individuals in need during the COVID–19 emergency;(3)to improve the ability of food banks and other nonprofit feeding organizations to process, repack, store, or distribute perishable food in response to the COVID–19 emergency; and(4)to facilitate partnerships with local and regional organizations to store, repackage, prepare, process, or distribute food and meals.(b)DefinitionsIn this section:(1)Eligible organizationThe term eligible organization means an organization providing free food or meals during the donation period, including—(A)a nonprofit organization, such as a food bank, a school, and an emergency feeding organization;(B)a faith-based organization that distributes food or meals, and any other similar program, as determined by the Secretary;(C)a tribal organization that distributes food or meals;(D)a child or adult care center; and(E)any other similar feeding entity, as determined by the Secretary.(2)SecretaryThe term Secretary means the Secretary, acting through the Administrator of the Food and Nutrition Service.(3)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(c)Reimbursement for storage and distribution of perishable commodities(1)EstablishmentNot later than 15 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall reimburse costs incurred during the donation period by an eligible organization for the distribution and temporary storage of perishable commodities, without regard to the source of those commodities.(2)Reimbursement rateUnder the program established under paragraph (1), the Secretary shall reimburse eligible organizations at a rate of $0.10 per pound of perishable food stored and distributed during the donation period.(3)Advance reimbursementThe Secretary shall provide an advance reimbursement to an eligible organization under paragraph (1) if the Secretary approves a plan submitted by the eligible organization that—(A)estimates the pounds of perishable food expected to be distributed during the subsequent 30 days; and (B)demonstrates the ability of the eligible organization to accomplish that distribution.(4)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use not more than $500,000,000 to carry out this subsection, of which not more than 3 percent may be used for administrative expenses.(d)Grants for infrastructure, equipment, and supplies(1)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall award grants to eligible organizations to improve, construct, rent, lease, or purchase infrastructure, equipment, and supplies that support the distribution of surplus perishable food or meals prepared with that food and the purposes described in subsection (a).(2)Applications(A)In generalTo be eligible to receive a grant under paragraph (1), an eligible organization shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the information described in subparagraph (C).(B)Review and submissionThe Secretary shall approve or deny an application received under subparagraph (A)—(i)not later than 30 days after the date of receipt of the application; and(ii)in the case of an application for a grant amount of less than $80,000 or an application that may be reviewed quickly otherwise, as determined by the Secretary, in accordance with the timeline in a fast-track review process established by the Secretary for such applications.(C)Selection criteriaIn determining whether to approve or deny an application of an eligible organization under subparagraph (B), the Secretary shall consider whether the eligible organization—(i)to the extent practicable, will use local and regional food business and small and medium businesses to carry out activities under the grant;(ii)will divert perishable food that would otherwise be wasted or unharvested;(iii)will develop innovative partnerships with institutions that have available, underutilized cold storage, food preparation, or other existing resources or facilities;(iv)will make investments in infrastructure or equipment that have short- or long-term value, have multiple uses, and would improve preparedness for future surges in donations of perishable foods; and(v)demonstrates an ability to use the grant for the purposes described in paragraph (1). (3)Use of fundsActivities carried out by eligible organizations using grant funds awarded under paragraph (1) may include the following:(A)Purchasing new or temporary packaging materials and food labels.(B)Converting industrial-sized products to consumer-sized products.(C)Purchasing, renting, or leasing storage or preparation space, cold storage, equipment, or vehicles, trailers, or transportation services.(D)Purchasing test kits, disinfectant, sanitation systems, or hand washing stations.(E)Training relating to—(i)equipment purchased, rented, or leased with the grant funds; and(ii)new procedures established by the eligible organization that are supported by the grant funds. (F)Purchasing and decontaminating personal protective equipment.(G)Purchasing equipment and supplies to facilitate food or meal distribution.(4)Ownership of infrastructure, equipment, and suppliesAny infrastructure, equipment, or supplies purchased by an eligible organization using a grant awarded under paragraph (1)—(A)shall be required to support the purposes of the grant but need not be exclusively used for those purposes; (B)shall not have Federal property tracking and inventory requirements applied beyond the end of the grant term; and(C)shall remain under the ownership of the eligible organization for future use or pandemic or food crisis preparedness.(5)Public grant announcementsNot later than 10 days after the date on which a grant is awarded under paragraph (1), the Secretary shall publicly announce the grant on the website of the Food and Nutrition Service, including a summary of the activities funded by the grant and the projected volume of food or meal distribution supported by the grant. (6)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use not more than $500,000,000 to carry out this subsection, of which not more than 3 percent may be used for administrative expenses.(e)OutreachThe Secretary shall conduct outreach to eligible organizations, including tribal organizations, that serve underserved communities or have minimal or no participation in Federal programs to ensure that those organizations are informed of the programs established under this section.(f)Duplication and relation to other programsAn eligible organization may not receive reimbursements, payments, or grants from Federal sources for activities carried out under this section in an amount that exceeds 100 percent of the costs incurred by the eligible organization in carrying out those activities.(g)Additional fundingIn addition to the funds used under subsections (c)(4) and (d)(6), of the funds of the Commodity Credit Corporation, the Secretary shall use such sums as are necessary to carry out this section. 4.Food purchase partnerships(a)DefinitionsIn this section:(1)Eligible feeding organizationThe term eligible feeding organization means a public or private nonprofit organization (including a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))), or a restaurant operating an emergency feeding or food relief program, that distributes donated eligible food or meals prepared, at least in part, from eligible food. (2)Eligible foodThe term eligible food means meat, poultry, eggs, fluid milk, dairy products, fruit, vegetables, seafood, and other unprocessed or minimally processed food that—(A)is produced and processed in the United States; and (B)would otherwise be unharvested or surplus if not donated. (3)Food valueThe term food value—(A)means the typical wholesale value of food being donated in a nonsurplus situation; and (B)may be adjusted to reflect the typical premium associated with local food, organic food, or other premiums. (4)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)SecretaryThe term Secretary means the Secretary, acting through the Administrator of the Agricultural Marketing Service.(6)StateThe term State means—(A)each of the several States of the United States;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)the United States Virgin Islands;(E)Guam;(F)American Samoa; and(G)the Commonwealth of the Northern Mariana Islands.(b)Establishment; purposes(1)EstablishmentNot later than 15 days after the date of enactment of this Act, the Secretary shall establish—(A)the State and Tribal surplus food purchase program in accordance with subsection (c); and(B)the Federal surplus food reimbursement program in accordance with subsection (d).(2)PurposesThe purposes of the programs established under paragraph (1) shall be—(A)to facilitate the purchase and donation of eligible food;(B)to provide nutrition assistance to individuals facing food insecurity;(C)to encourage the use of available infrastructure and resources to respond to COVID–19-related food supply chain disruptions; and(D)to reduce food waste.(c)State and Tribal surplus food purchase program(1)In generalTo advance the purposes described in subsection (b)(2), the Secretary shall carry out a State and Tribal surplus food purchase program, under which the Secretary shall provide funding to States and Indian Tribes to administer a grant or other reimbursement program to purchase surplus eligible food and distribute the food to eligible feeding organizations.(2)InstructionsNot later than 15 days after the date of enactment of this Act, the Secretary shall provide instructions for States and Indian Tribes seeking funding under this subsection.(3)Initial application(A)In generalA State or Indian Tribe seeking funding under this subsection shall submit to the Secretary an initial application that—(i)designates the one or more lead agencies of the State or Indian Tribe for administering the grant or other reimbursement program; and(ii)includes a plan for administering the grant or other reimbursement program in accordance with paragraph (4). (B)Joint applicationsTwo or more States, Indian Tribes, or combinations of States and Indian Tribes—(i)may jointly submit an initial application under subparagraph (A); and(ii)shall be eligible to receive a combination of the amounts provided under the initial allocation under paragraph (5).(4)State or Tribal planThe State or Tribal plan described in paragraph (3)(A)(ii) shall include descriptions of—(A)how the lead agencies of a State or Indian Tribe, or a joint applicant under paragraph (3)(B), will—(i)facilitate connecting producers of surplus eligible food with eligible feeding organizations; and (ii)make available to individuals information relating to how to access food or meals provided through the program under this subsection;(B)mechanisms that eligible feeding organizations will use to distribute food and meals under the program under this subsection;(C)how the plan advances the purposes described in subsection (b)(2); and(D)how innovative partnerships with organizations serving at-risk populations or facilities that have unused capacity due to the COVID–19 emergency (including restaurants, hospitality companies, schools, senior centers, afterschool programs, sports franchises or other enterprises, distributors, and other public or private organizations) will be encouraged and supported under the plan.(5)Initial allocation(A)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall distribute $1,000,000,000 to States and Indian Tribes under this subsection.(B)Minimum allocationIn distributing amounts under subparagraph (A), the Secretary shall allocate not less than—(i)$5,000,000 for each State; and (ii)$200,000 for each Indian Tribe.(C)FormulaIn allocating amounts under subparagraph (B), subject to the limitations described in that subparagraph, the Secretary shall allocate—(i)50 percent based on—(I)in the case of States, the formula used to allocate among States the commodities and funding available under the emergency food assistance program established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.), using the most current data available as of the date of enactment of this Act; and (II)in the case of Indian Tribes, a formula determined by the Secretary, in consultation with Indian Tribes, that is based on poverty rates, unemployment rates, and rates of participation in Federal feeding programs; and(ii)50 percent based on the market value of agricultural products sold within each State or Tribal area, including agricultural products produced by the members of each Indian Tribe or Tribal businesses or enterprises, weighted such that ¼ of the amount under this clause is based on each of—(I)dairy and eggs;(II)meat and poultry;(III)vegetables; and(IV)fruit.(6)Reallocation and additional funding(A)In generalThe Secretary may—(i)reallocate to States or Indian Tribes described in subparagraph (B) amounts initially allocated under this subsection to a State or Indian Tribe that—(I)did not submit an application under paragraph (3); or (II)did not use the full amount allocated to the State or Indian Tribe; and(ii)distribute such sums as are necessary of the funds of the Commodity Credit Corporation in addition to the amount made available under paragraph (5)(A) to States or Indian Tribes described in subparagraph (B).(B)Additional fundingThe Secretary shall distribute amounts reallocated or distributed under subparagraph (A) to States or Indian Tribes that—(i)demonstrate additional need; or (ii)have leveraged the amounts initially allocated to the State or Indian Tribe to form innovative partnerships described in paragraph (4)(D).(7)Administration(A)Administrative expensesA State or Indian Tribe receiving funding under this subsection may not use more than 8 percent for administrative expenses.(B)No duplicationThe combination of all purchases of eligible food or other reimbursements provided by a State or Indian Tribe for eligible food through a program under this subsection shall not exceed 100 percent of the food value of the eligible food.(d)Federal surplus food reimbursement program(1)DefinitionsIn this subsection:(A)Eligible expensesThe term eligible expenses means harvesting, processing, packaging, cold storage prior to delivery to the eligible feeding organization, meeting food safety requirements, repacking, meal preparation, transportation, and related costs, as determined by the Secretary.(B)Eligible food organizationThe term eligible food organization means—(i)a farming cooperative;(ii)a farmers organization, food hub, food distributor, majority-controlled producer-based business venture (as defined in section 210A(a) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(a))), or other food aggregator; and(iii)a food processor.(C)Eligible partnershipThe term eligible partnership means a partnership between an eligible food organization and an eligible feeding organization (including any other entity that provides necessary services for the partnership that incurs eligible expenses) in order to prevent food waste and distribute food to individuals experiencing food insecurity.(D)Participating partnershipThe term participating partnership means an eligible partnership for which the Secretary has approved a reimbursement and distribution plan under paragraph (3)(B). (2)ProgramThe Secretary shall carry out a Federal surplus food reimbursement program, under which the Secretary shall reimburse participating partnerships to facilitate the donation of surplus eligible food in accordance with this subsection.(3)Reimbursement and distribution plans(A)In generalTo be eligible to receive a reimbursement under this subsection, an eligible partnership shall submit to the Secretary a reimbursement and distribution plan that—(i)describes the process that the eligible partnership will use to identify, obtain, harvest, process, transport, temporarily store, and distribute eligible food;(ii)includes an estimate of the quantity and types of eligible food that the eligible partnership will purchase and donate;(iii)describes the eligible expenses for which the eligible partnership seeks to be reimbursed; and(iv)demonstrates experience to comply with the requirements of this subsection. (B)Review and approvalOn a rolling basis, the Secretary shall—(i)review reimbursement and distribution plans submitted under subparagraph (A); and(ii)determine whether to approve or disapprove each of those reimbursement and distribution plans.(4)Reimbursement(A)In generalOn receipt of appropriate documentation under subparagraph (B), the Secretary shall reimburse a participating partnership or a member of a participating partnership that has incurred eligible expenses or donated eligible food on a regular basis for qualified expenses described in paragraph (5).(B)Documentation(i)In generalA participating partnership shall submit to the Secretary such documentation as the Secretary may require to demonstrate the qualified expenses described in paragraph (5).(ii)VerificationThe Secretary may verify the accuracy of documentation submitted under clause (i) by spot checks and audits.(C)Retroactive reimbursementIn providing reimbursements under subparagraph (A), the Secretary may provide reimbursements for qualified expenses described in paragraph (5)—(i)incurred before the date on which the reimbursement and distribution plan for the applicable participating partnership was approved by the Secretary; and(ii)relating to purchases and donations made during the donation period.(D)Advance payment for eligible expensesThe Secretary shall provide an advance payment on request of an eligible partnership in an amount equal to the lesser of—(i)30 percent of the estimated eligible expenses of the eligible partnership during the donation period; and(ii)$1,000,000.(5)Qualified expenses(A)In general(i)AmountSubject to subparagraphs (B) and (C), the amount of a reimbursement under paragraph (4) shall be an amount equal to the sum obtained by adding—(I)subject to clause (ii), the eligible expenses of the eligible partnership during the donation period; and(II)the food value of eligible food donated by the eligible partnership during the donation period.(ii)LimitationThe amount of eligible expenses described in clause (i)(I) shall not exceed 25 percent of the food value described in clause (i)(II).(B)LimitationThe amount of a reimbursement under paragraph (4)—(i)shall not exceed the amount of eligible expenses that an eligible partnership incurred during the donation period; and (ii)may be limited by the Secretary based on prevailing or typical costs for each type of eligible expense.(C)No duplicationThe combination of all payments or grants provided from all Federal sources to eligible partnership or members of an eligible partnership to reimburse for eligible expenses or food value shall not exceed 100 percent of the eligible expenses or food value.(6)Clearinghouse for available foodTo support the program under this subsection, the Secretary shall establish a clearinghouse to collect information from—(A)eligible food organizations that have eligible food to donate; and (B)local and regional eligible feeding organizations that have capacity to receive or distribute additional eligible food.(e)Relationship to other programNotwithstanding any other provision of law, funding provided under this section may be used to meet matching funds or cost share requirements for any other Federal program.(f)Prohibition on resale of products(1)In generalAn eligible feeding organization that receives eligible food donated under this section may not sell the eligible food back into a commercial market.(2)Prohibition on future participationAn eligible feeding organization that the Secretary determines has violated paragraph (1) shall not be eligible for any future participation in the programs established under this section.(g)Administration(1)In generalThe Secretary shall publicize opportunities to participate in the programs established under this section.(2)Administrative expensesThe Secretary may use for administrative expenses not more than 3 percent of the funds made available to carry out this section.(3)OutreachThe Secretary shall ensure that farmers and ranchers who are minorities, women, young, or veterans, and any eligible feeding organizations that serve those farmers and ranchers or food insecure populations, are informed of opportunities through the programs under this section.(h)ReviewsThe Secretary shall conduct appropriate reviews or audits to ensure the integrity of the programs established under this section.(i)Reports(1)State and Tribal surplus food purchase programEvery 30 days, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report describing, with respect to the State and Tribal surplus food purchase program under subsection (c)—(A)the funding made available to States and Indian Tribes; and(B)a summary of the reviews or audits conducted by the Secretary under subsection (h), including a description of—(i)each review or audit conducted; and (ii)the findings of each review or audit conducted.(2)Federal surplus food reimbursement programEvery 30 days, the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report describing, with respect to the Federal surplus food reimbursement program under subsection (d)—(A)payments made under that program—(i)by participating partnership (as defined in subsection (d)(1)); and (ii)by State; and(B)a summary of the reviews or audits conducted by the Secretary under subsection (h), including a description of—(i)each review or audit conducted; and (ii)the findings of each review or audit conducted. (j)FundingIn addition to the funds made available under paragraphs (5)(A) and (6)(A)(ii) of subsection (c), of the funds of the Commodity Credit Corporation, the Secretary shall use such sums as are necessary to carry out this section. 5.Food supply chain grants and loans(a)DefinitionsIn this section:(1)Custom establishmentThe term custom establishment means a very small or custom establishment that is exempt from inspection requirements under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) pursuant to section 23 of that Act (21 U.S.C. 623). (2)Eligible entityThe term eligible entity means—(A)a small or midsized food processor or distributor (including a manufacturer, food hub, custom establishment, business cooperative, and food service provider) with fewer than 1,500 employees;(B)a sole proprietor food business;(C)a producer, an agricultural producer group, a producer cooperative, or a majority-controlled producer-based business venture (as defined in section 210A(a) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1627c(a)));(D)a farmers market;(E)a farm labor contractor or farm worker organization; and(F)such other similar entities, as determined by the Secretary. (b)Establishment(1)In generalThe Secretary shall establish a program to provide temporary assistance to eligible entities to address and respond to the COVID–19 emergency within the food supply chain through the provision of grants under subsection (d), direct loans under subsection (e), and guaranteed loans in accordance with subsection (f) to eligible entities in accordance with this section.(2)Multiple financing toolsAn eligible entity may receive not more than 1 grant, 1 direct loan, and 1 guaranteed loan under this section.(c)Purpose and uses of assistanceAn eligible entity that receives a grant, direct loan, or guaranteed loan under this section shall use the amounts received under the grant, direct loan, or guaranteed loan for the purpose of responding to the COVID–19 emergency by building flexibility into the food supply chain and incentivizing creative economic solutions to strengthen the farm economy and agricultural communities, protect workers, and minimize food waste through any of the following uses:(1)Retooling processing lines.(2)Purchasing packaging materials and food labels.(3)Developing new food products to meet a change in demand.(4)Converting industrial-sized products to consumer-sized products.(5)Upgrading technology, software, and computers.(6)Purchasing temporary space or holding pens, dry or cold storage, equipment, or transportation services or equipment.(7)Developing and disseminating educational materials relating to COVID–19 protective measures. (8)Purchasing test kits or equipment to screen the body temperature of employees for the presence of COVID–19, disinfectant, sanitation systems, or hand washing stations.(9)Purchasing and decontaminating personal protective equipment. (10)Providing other measures to protect workers against, or aid in preventing the spread of, COVID–19.(11)In the case of a grant under subsection (d), repaying—(A)a direct loan made under subsection (e); or (B)a loan guaranteed in accordance with subsection (f).(d)Grants(1)Applications(A)In generalAn eligible entity desiring to receive a grant under this subsection shall submit to the Secretary an application in accordance with an application process established by the Secretary.(B)Simplified application processIn establishing the application process under subparagraph (A), the Secretary shall establish a simplified, separate application process for eligible entities requesting less than $100,000 in grants.(2)RequirementSubject to paragraphs (3) and (4), the Secretary shall provide grants under this subsection in the order in which the Secretary receives applications submitted in accordance with paragraph (1).(3)PriorityThe Secretary shall give priority to applications submitted under paragraph (1) that include, at least in part, the use of the grant amount for purchases described in paragraphs (8) and (9) of subsection (c).(4)ReservationOf the amount made available for grants under this section, 10 percent shall be reserved for grants provided to beginning, veteran, or socially disadvantaged farmers, ranchers, or businesses.(5)Maximum amountThe amount of a grant under this subsection shall be not more than $1,000,000. (e)Rapid response direct loans(1)ApplicationsAn eligible entity desiring to receive a direct loan under this subsection shall submit to the Secretary an application in accordance with an application process established by the Secretary in accordance with this subsection.(2)Provision of amountsSubject to paragraph (3), not later than 3 business days after the date on which the Secretary receives an application in accordance with paragraph (1), the Secretary shall provide the amount under the applicable direct loan to the applicable eligible entity.(3)Verification; requirements(A)VerificationBefore providing amounts under paragraph (2), the Secretary shall verify that the applicant is an eligible entity by accepting a self-certification from the applicant under penalty of perjury pursuant to section 1746 of title 28, United States Code.(B)Basis of approvalThe Secretary may approve an applicant for a direct loan under this subsection based solely on—(i)the credit score of the applicant; or(ii)the verification under subparagraph (A).(C)Underwriting requirementsThe Secretary shall not require an applicant for a direct loan under this subsection—(i)to submit a tax return or a tax return transcript for approval; or(ii)to provide collateral or a personal guarantee.(D)Interest rateThe interest rate for a direct loan under this subsection shall be 2.375 percent.(E)Fee waiverAny otherwise applicable fees shall not be required for a direct loan under this subsection.(4)Certain applicantsTo the extent practicable, notwithstanding paragraph (3)(B)(i), the Secretary shall accept applicants with lower credit scores, as necessary to ensure that eligible entities that are socially disadvantaged, small businesses, or located in underserved communities that have a high poverty rate have an opportunity to receive a direct loan under this subsection.(5)Maximum amountThe amount of a direct loan under this subsection shall be not more than $50,000. (f)Guaranteed loans(1)In generalThe Secretary may guarantee a loan under subsections (a)(2)(A) and (g) of section 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932) to an eligible entity that verifies that the amounts under the loan will be used for—(A)the purpose described in subsection (c); and(B)any of the uses described in paragraphs (1) through (10) of that subsection.(2)RequirementsNotwithstanding any otherwise applicable requirements under subsections (a)(2)(A) and (g) of section 310B of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932), the following provisions shall apply to guaranteed loans under this subsection:(A)Nonapplicability of rural requirementsThe Secretary shall guarantee loans under this subsection without regard to any requirement under any other provision of law that an eligible entity be located in, or serve, a rural area.(B)1-time feeNotwithstanding section 310B(g)(5) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(5)), the Secretary may assess a 1-time fee for a guaranteed loan under this subsection in an amount that does not exceed 1 percent of the guaranteed principal portion of the loan.(C)Maximum amountThe amount of a loan guarantee under this subsection shall be not more than—(i)100 percent of the amount of a loan that is not more than $5,000,000; and(ii)90 percent of the amount of a loan that is more than $5,000,000 and not more than $25,000,000.(D)LimitationThe Secretary shall not guarantee a loan under this subsection that is more than $25,000,000.(E)Interest rateThe interest rate for a loan guaranteed under this subsection shall be not more than 4 percent.(F)Other feesExcept as provided in subparagraph (B), the Secretary shall waive any otherwise applicable fees for a loan guaranteed under this subsection, including—(i)an initial guarantee fee (other than the fee described in subparagraph (B)) that is paid at the time the loan note guarantee is issued;(ii)an annual renewal fee on the outstanding balance of a loan guarantee; and(iii)any customary borrower or lender fees.(G)Working capital loansIn the case of a guaranteed loan under this subsection for the financing of working capital—(i)the Secretary shall waive any otherwise applicable collateral requirements; and(ii)the maximum term of the loan shall be 10 years.(H)Underwriting requirementsThe Secretary shall waive the following underwriting requirements for loans guaranteed under this subsection:(i)Any required feasibility studies by independent consultants.(ii)Any requirements for applicants to provide a tangible balance sheet equity position of 10 percent or more for existing businesses at loan closing or project completion.(g)Technical assistance grantsThe Secretary shall award competitive grants to land-grant colleges and universities, local offices of the Cooperative Extension System, State departments of agriculture, and other technical service providers to provide to eligible entities technical assistance, rapid training, and outreach to develop new food products or adjust business models to respond to the COVID–19 emergency.(h)Expiration of authorityThe authority of the Secretary to provide a grant, direct loan, or guaranteed loan under this section shall remain available until the date on which the COVID–19 emergency is lifted. (i)Funding(1)In generalOf the funds of the Commodity Credit Corporation, the Secretary shall use $5,500,000,000 to carry out this section.(2)GrantsOf the amount made available under paragraph (1), the Secretary shall use $2,000,000,000 to provide grants under subsection (d).(3)Rapid response direct loansOf the amount made available under paragraph (1), the Secretary shall use $1,000,000,000 to provide direct loans under subsection (e).(4)Guaranteed loansOf the amount made available under paragraph (1), the Secretary shall use $2,500,000,000 to guarantee loans under subsection (f).(5)Technical assistance grantsOf the amount made available under paragraph (2), the Secretary shall use 5 percent to carry out subsection (g). 6.Administration(a)In generalThe administration of this Act, including the promulgation of regulations to carry out this Act, shall be without regard to—(1)the notice and comment provisions of section 553 of title 5, United States Code; and(2)chapter 35 of title 44, United States Code.(b)AuthoritiesThe authorities in this Act are in addition to other authorities of, and amounts administered by, the Secretary. 